Filed 7/21/16 P. v. Rice CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065607

v.                                                                      (Super.Ct.No. RIF114635)

ARCHIE BRAMLETT RICE, JR.,                                              OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         John L. Dodd, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         On April 15, 2004, an information charged defendant and appellant Archie

Bramlett Rice, Jr., with felon in possession of a firearm under Penal Code section 12021,

subdivision (a)(1) (count 1), and felon in possession of ammunition under Penal Code

                                                             1
section 12316, subdivision (b)(1) (count 2). The information also alleged a prior

conviction on April 4, 1984, for violating Penal Code section 209, subdivision (b); and

six special allegations within the meaning of Penal Code section 667, subdivision (c) and

(e)(2)(A), and Penal Code 1170.12, subdivision (c)(2). On September 27, 2004, an

amended information amended the prior conviction date, as alleged in count 1, to January

3, 1984, for a violation of Penal Code section 207.

       On January 7, 2005, the court sentenced defendant under Penal Code section 667,

subdivision (e)(1). The trial court imposed an indeterminate sentence of 25 years to life

as to count 1, and an indeterminate sentence of 25 years to life as to count 2, to run

concurrent with count 1.

       Ten years later, on December 28, 2015, defendant filed a “Petition for

Reconsideration of ‘Excessive’ Sentence (Proposition 47) and Request for Appointment

of Counsel.” The People responded that defendant was ineligible because he had not

been convicted of a qualifying felony under Proposition 47. On February 24, 2016, the

trial court denied the petition, noting, “Penal Code section 12021, subdivision (a)(1), and

Penal Code section 12316, subdivision (b)(1) are not qualifying felonies.”

       On March 18, 2016, defendant filed a timely notice of appeal.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of




                                              2
the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no error.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                        MILLER
                                                                                             J.


We concur:


McKINSTER
                       Acting P. J.


SLOUGH
                                   J.




                                              3